DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/8/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 18-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “according to ultrasonication settings” in Claim 1, line 3-4 is vague and indefinite as it is unclear what is the difference between “ultrasonication settings” and settings that are not “ultrasonication settings”.
The phrase “ultrasonication settings adapted to cause acoustic cavitation
Claim 5 recites the limitation "the nanofiltration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider adding the term “membrane” after “nanofiltration".
Claim 5 recites the limitation "reverse osmosis membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider adding the term “the” prior to “reverse”.
The phrase “certain protein fractions” in Claim 7, line 2 is vague and indefinite as it is unclear what is the difference between “certain protein fractions” and fractions that are not “certain protein fractions”.
The phrase “ultrasonication settings comprise … a frequency 20 to 20,000 Hz” in Claim 10, lines 1-2 is vague and indefinite as it is unclear if it is possible for ultrasonication to take place at 20 Hz.
Claim 14 recites the limitation "nanofiltration membrane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider adding the term “the” prior to "nanofiltration”.
Claim 15 recites the limitation "the separated fibrous material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 19 recites the broad recitation between 0.1 and 0.77, and the claim also recites preferably 0.1 and 0.22 microns which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the limitation "the range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the range" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the range" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the range" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the range" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007) and Spires (US 4,394,377).
The phrases “adapted to …” language in Claim 1, lines 4-5 does not limit the claims scope since said language does not limit the claim to a particular structure (See MPEP 2111.04).
Regarding Claim 1, Wan (‘794) teaches a method, comprising: preparing a protein base (See paras. 2, 25, 37 and 47 and Claims 1-2, preparing powdered cottonseed protein.); applying ultrasonication to the protein base at an ultrasonication unit according to ultrasonication settings (See paras. 30-31 and Claim 1.), the ultrasonication settings that  can be adjusted to cause acoustic cavitation within the protein base (See paras. 30-31 and Claim 1.  The claimed settings alone are not capable of causing cavitation as they are not waves of energy.); filtering the protein base through one or more membrane filters to provide a concentrated protein base after separating the fibrous material from the protein base (See paras. 30-31.), however, fails to expressly disclose separating fibrous material from a protein base.
Hipp (‘007) teaches a process for treating cottonseed to obtain separated fiber for animal food and protein material for human consumption (See Abs., col. 5 ll. 7-13.), comprising separating the hulls and fibers from the meat prior to further treating the meat (See col. 2 ll. 44-46.). 
Spires (‘377) teaches cottonseed hulls being a fibrous ingredient for cattle feed (See col. 14, ll. 34-49.). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the process of making the product of Wan (‘794) to remove the fiber from the cottonseed prior to filtering the protein base in order to use/sell the separated fiber as a separate revenue source such as feed for cattle as suggested by Hipp (‘007) and Spires (‘377), since Wan (‘794) already teaches centrifuging the product before filtration to obtain a supernatant and a filter residue (See para. 31.), where the fibers would have reasonably been retained as the residue, in order to focus ultrasonic cavitation on the protein base, and to minimize the degree of fouling/clogging from fibers that may occur on the following filters of Wan (‘794).
Regarding claim 4, Wan (‘794) teaches the one or more membrane filters includes a nanofiltration membrane having a pore diameter of 0.1 to 1 nm (See paras. 18-19.), but does not specifically teach up to 10 nm. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Wan (‘794) to use a nanofiltration membrane having the claimed pore diameter range since the claimed diameter range would have been used during the course routine experimentation and optimization procedures due to such factors as the desired degree 
Regarding claim 5, Wan (‘794) teaches that nanofiltration is the final filtration process (See paras. 18-19.), and the result is a cottonseed protein having above 90% purity (See para. 25.), but does not specifically teach filtering the protein base until the base comprises a concentration of at least 15% protein. However it would have been obvious to one of ordinary skill in the art at the time of the invention to filter the protein base to have a concentration of at least 15% in order to extract as much protein as economically possible, and in order to produce a satisfactory purity of the final product.
Regarding Claim 6, Wan (‘794) teaches the one or more filters includes a microfiltration membrane having a pore diameter of 0.1 to 0.22 micron (See para. 18, 0.1-1.0 microns.).
Regarding Claim 8, Wan (‘794) teaches wherein the protein base is an aqueous suspension or slurry comprising a non-animal protein source (See paras. 13, 30-31 and Claim 1.).
Regarding Claim 9, Wan (‘794) teaches wherein the protein base does not contain or is substantially free from animal and/or dairy matter (See Abs., paras. 30-31.).
Regarding Claim 22, Wan (‘794) teaches processing the protein base to form a protein ingredient (See Abs., paras. 30-31.).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Sherlock et al. (US 2016/0360770).
Regarding claim 2, Wan (‘794) teaches the method discussed above, however, fails to expressly disclose one or more membrane filters comprises an ultrafiltration membrane having a maximum pore diameter between 0.1 and 0.001 microns. 
Sherlock (‘770) teaches a process for purifying proteins from plant sources such as microcrop (See Abs.), comprising lysing the product using ultrasonication (See para. 51.) and then filtering using a (See para. 188.). The ultrafiltration is used to generate a soluble protein stream and a reject stream having a desired property such as molecular weight cut off (See para. 190.).  Ultrafiltration membranes have a pore size of 0.01 to 0.1 microns. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Wan (‘794) to include an ultrafiltration membrane having a pore size in the claimed range since it is known in the art to combine microfiltration, ultrafiltration, and nanofiltration to obtain a plant based protein product as taught by Sherlock (‘770), since ultrafiltration is known to have the claimed pore size, in order to obtain a retentate and/or permeate of a desired size for reasons such as recycle streams, waste streams, and separate revenue streams, and in order to gradually decrease the amount of permeate to reduce the strain on the nanofiltration membrane of Wan (‘794).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377), Sherlock et al. (US 2016/0360770), Reinagel, Are Saponins in Quinoa Toxic? - Scientific American; By Nutrition Diva Monica Reinagel on November 5, 2016 and Westfall et al. (US 5,270,450).
Regarding claim 3, Wan (‘794) and the references discussed above teach ultrafiltration, however, fail to expressly disclose the ultrafiltration comprising filtering the protein base until the base comprises less than 0.5g/kg saponins, less than 0.5% tannins, and less than 1.5g/kg phytate. 
Reinagel teaches saponins produce a bitter taste which is not palatable to humans (See p. 2.).  

    PNG
    media_image1.png
    542
    1269
    media_image1.png
    Greyscale

Sherlock (‘770) teaches wanting to reduce the concentration of at least one polyphenol such as tannin (See para. 96.). 
Westfall (‘540) teaches a method for producing soy protein isolate with a significant reduction of phytate by ultrafiltration (See Abs.), where phytate removal is desirable because it is not bioavailable as a nutritional entity to humans and interferes with the absorption of nutritionally essential multivalent cations such as calcium, iron, and zinc (See col. 6 ll. 47-54.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Wan (‘794) to filter the protein base with ultrafiltration until the base comprises saponins, tannins, and phytate in the claimed range since each substance is known to be undesirable as taught by the references above, since the combination already teaches ultrafiltration, where one of ordinary skill in the art would reasonably expect a similar ultrafiltration process to also similarly reduce the substance concentrations to similar ranges, and since the claimed values would have been used during the course of routine experimentation and optimization produces based on factors such as desired taste, membrane pore size, and nutritional property.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Vrljic et al. (US 10,039,306).
Regarding claim 7, Wan (‘794) teaches the method discussed above, however, fails to expressly disclose wherein the protein base is a pea protein base and filtering the protein base enriches certain protein fractions, preferably vicilin.
Vrljic (‘306) teaches a process for production of non-meat consumable products (See Abs.) comprising isolated purified proteins including pea proteins such as vicilin (See col. 3, ll. 51-53 and 61-67.).  Proteins are known to pass through microfiltration membranes. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Wan (‘794) to use pea protein base and enriching the protein fractions such that the pea protein base comprises vicilin function proteins using microfiltration since isolating pea vicilin for food products is known in the art as taught by Vrljic (‘306), since the process of Wan (‘794) already teaches isolating plant protein and therefore to apply the process to a desired type of plant product, to provide an alternative protein source for consumers that cannot eat meat (f.e. allergy, religious or personal reasons), since microfiltration is known to concentrate protein fractions (proteins pass into the permeate while larger substances are retained) to provide a product with the desired flavor, nutritional content, and type of food being made with the protein isolate.
Claim 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Bates et al. (US 8,343,562).
Regarding claim 10, Wan (‘794) teaches ultrasonication but does not specifically teach an amplitude between 25-100 micron, a frequency from 20-20,000 Hz, and a power from 100-400 W. Bates (‘562) teaches a process for extraction of chemical compounds for a solid material using ultrasonic waves (See Abs.), comprising the settings of 1-500 micron amplitude, 10-100 kHz frequency and 100-16,000 Watts power (See col. 6, ll. 63-67.). The process can be applied to food products (See col. 7, ll. 27-58.), and the settings allow for ultrasonic cavitation (See col. 4, ll. 1-3.). It would have been obvious to Wan (‘794) to use the claimed settings in order to create cavitation which aids in extraction of the desired material as taught by Bates (‘562) (See col. 7 ll. 23-26.), since Wan (‘794) already teaches cavitation, and since the claimed values would have been used during the course of routine experimentation and optimization parameters due to such factors as the type of material being treated, material to be extracted, efficiency, and desired degree of penetration and/or extraction as taught by Bates (‘562) (See col. 3 ll. 64-66; col. 4 ll. 1-6.).
Regarding claim 11, Wan (‘794) does not specifically teach the ultrasonication is applied at least until the protein base has a color reference level with a b* value of less than +15. Bates (‘562) teaches that ultrasonication can be used to extract color from the material being treated (See col. 3, ll. 60-61.). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Wan (‘794) to apply the ultrasonication until the protein base has the claimed color reference level since ultrasonication is known to extract color, since the combination teaches the same ultrasonication settings as that in Applicant’s claims, thus, the process appears to be the same as Applicant’s claimed process and one of ordinary skill in the art would have reasonably expected similar effects with respect to protein base color, and in order to provide a protein base having a desired color when combined with other foods or alone.
Regarding claim 13, Wan (‘794) teaches the method discussed above, however, fails to expressly disclose the ultrasonication is a manosonication with pressure applied between 1-4 bars. Bates (‘562) teaches the ultrasonication can be applied in combination with pressure between 1-10 bars to enhance extraction kinetics and yield (See col. 5, ll. 21-30.). It is noted that manosonication is the combination of ultrasonication with pressure, and therefore Bates (‘562) teaches manosonication. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Wan (‘794) to use manosonication with pressure between 1-4 bars since the process is known for extraction treatment and to similarly enhance extraction kinetics and yield.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Lopez et al. “Lipoxygenase Inactivation by Manothermosonication: Effects of Sonication Physical Parameters, pH, KCl, Sugars, Glycerol, and Enzyme Concentration”(1995).
Wan (‘794) does not specifically teach the protein base comprises lipoxygenase that is activated and the ultrasonication is applied at least until the lipoxygenase is inactivated at temperatures below 85oC.  Lopez teaches that many plant products comprise lipoxygenase, and the enzyme is involved in off-flavor development in said products (See p. 620, “introduction”, second paragraph.). 

    PNG
    media_image2.png
    423
    646
    media_image2.png
    Greyscale

Treatment with ultrasound inactivates the enzyme (See Abs.) where treatment occurs at temperatures below 85oC (See p. 621, FIG-1.).

    PNG
    media_image3.png
    575
    652
    media_image3.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to inactivate the lipoxygenase using ultrasonication at a temperature below 85oC in order to prevent development of the off-flavors as taught by Lopez, and to protect the desired proteins from denaturing at excessively high temperatures during the inactivation process.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377), Sherlock et al. (US 2016/0360770) and Lau et al. (US 2017/0042950). 
Wan (‘794) teaches a nanofiltration membrane (See para. 19.), but does not specifically teach filtering the protein base comprises recovering at least 50% of prebiotic oligosaccharides from permeate from an ultrafiltration membrane and retentate from a nanofiltration membrane, wherein the one or more membrane filters comprises the ultrafiltration membrane. 
Sherlock (‘770) teaches a process for purifying proteins from plant sources such as microcrop (See. Abs.), comprising lysing the product using ultrasonication (See para. 51.) and then filtering using a combination of microfiltration, ultrafiltration, nanofiltration, and reverse osmosis filtration (See para. 188.). The ultrafiltration is used to generate a soluble protein stream and a reject stream having a desired property such as molecular weight cut off (See para. 190.). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Wan (‘794) to include ultrafiltration for the same reasons discussed above.
Lau (‘950) teaches that prebiotic oligosaccharides provide beneficial physiological effects when consumed by encouraging growth and adhesion of probiotic bacteria in the gut, displaces pathogens, and provides a fermentable dose of carbohydrates to the probiotic symbiotic bacteria (See para. 35.). The oligosaccharides can be included in a prebiotic/probiotic blend also comprising various plant proteins (See para. 65.). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Wan (‘794).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Hamaker et al. (US 2014/0179629).
Regarding claim 15, Wan (‘794) does not specifically teach processing the separated fibrous material to produce a dietary fiber comprising converting gelatinized starch from the separated fibrous material into resistant starch. Hamaker (‘629) teaches compositions which provide dietary fiber (See Abs.), where the starch from plant sources are known to readily retrograde following gelatinization to form resistant starches (See paras. 57-58.). The resistant starch can be used in foods made by various cooking processes (See paras. 70-71.). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Wan (‘794) to process the separated fibrous material to produce a dietary fiber comprising converting gelatinized starch from the separated fibrous material into resistant starch in order to minimize waste by utilizing the separated fibrous material stream, and to make a product that has benefits such as preventing diseases such as cardiovascular, diabetes, obesity, etc. (See para. 9.).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377), Hamaker et al. (US 2014/0179629) and Kalum et al. (US 2008/0279984).
Wan (‘794) teaches the method discussed above, however, fails to expressly disclose processing the separated fibrous material comprises heating the material above a starch gelatinization temperature and storing the material at or below 4oC for at least 24 hours. Kalum (‘984) teaches a process for increasing the content of resistant starch in a food product (See Abs.) comprising heating starch such that it gelatinizes and then cooling to allow retrograding to resistant starch at -2 to 10oC for 10 minutes to 40 hours (See paras. 48, 105 and 116.). It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to heat the fibrous material above a oC for at least 24 hours since the process is known for producing resistant starch, where the resistant starch provides benefits and since Hamaker (‘629) teaches commercial resistant starches include highly retrograded starch (See para. 58.), and therefore to provide sufficient time and temperature to allow the gelatinized starch to form a desired degree of retrogradation/depolymerization.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Sherlock et al. (US 2016/0360770).
Regarding claim 19, Wan (‘794) teaches microfiltration having a pore diameter of 0.1 to 1 micron and 40-50oC (See para. 18.) and nanofiltration at 40-50oC (See para. 19.), the microfiltration pressure is about 36 psi (See paras. 19, 35.) and the nanofiltration pressure is about 290 psi (See paras. 20, 36.), where modification of the reference to have the claimed values would have been obvious for the same reasons discussed above. The combination discussed above teaches ultrafiltration (Sherlock (‘770), para. 190.). Neither specifically teach ultrafiltration having a MWCO between 5 and 70,000 Da at a temperature of 4-48oC and pressure at 30-150 psi, and nanofiltration having a MWCO between 100 and 200 Da.
Sherlock (‘770) teaches ultrafiltration can have a MWCO up to 100,000 Da (See para. 92.) and separating temperature can be up to 40oC (See para. 87.). It is known that Ultrafiltration occurs at pressures up to 120 psi, and nanofiltration can have a MWCO of below 200 Da. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Wan (‘794) to use the claimed pore sizes, temperatures, and pressures since the claimed values would have been used during the course routine experimentation and optimization procedures due to such factors as the desired degree of protein filtration, acceptable amount of non-protein substances in the filtrates, desired flow rates through the membrane, and desired rate of replacing the membrane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
November 10, 2021